 Case: 1:20-cv-00180-MRB-KLL Doc #: 19 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 92




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Erica Amann,

       Plaintiff,

               v.                                         Case No. 1:20cv180

Low VA Rates, LLC,                                        Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on October 28, 2020. (Doc. 18).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file objections

to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

No objections to the Magistrate Judge=s R&R have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 18) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Defendant’s Motion to Dismiss (Doc. 10) is GRANTED. Plaintiff’s request for attorney’s

fees is STRICKEN and Count II of the Complaint (Doc. 1) is DISMISSED.

       IT IS SO ORDERED.


                                                   /s Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
